Citation Nr: 0606607	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the knees.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the hands, including right hand contusion 
residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from September 1946 to 
August 1949, and from August 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that, in pertinent part, declined to find that 
new and material evidence was submitted to reopen the 
veteran's claims for service connection for arthritis of the 
hands, including residuals of a right hand contusion, and 
arthritis of the knees.  At that time, the RO granted service 
connection for post-traumatic stress disorder (PTSD) that was 
assigned a 10 percent disability evaluation.  The veteran 
submitted a timely notice of disagreement as to these matters 
and, in October 2003, a statement of the case (SOC) was 
issued.  However, the veteran's December 2003 substantive 
appeal is specifically limited to the matters of service 
connection for arthritis of the hands and knees and the 
residuals of the right hand contusion.  In December 2003, the 
veteran requested that his claims folder be transferred to 
the RO in Phoenix, Arizona, from where this case now 
originates.  

The veteran testified at a hearing at the RO before the 
undersigned in February 2005.

For the reason outlined below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  Regulations implementing 
the VCAA include a new definition of new and material 
evidence, applicable to claims to reopen filed on or after 
August 29, 2001.  It does apply in the instant case.   The 
appellant was supplied this new definition as part of a 
December 2004 supplemental statement of the case (SSOC).  The 
duty to assist provisions of the VCAA do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  All pertinent notice requirements of the VCAA 
and implementing regulations appear to be met.  VCAA notice 
was essentially provided to the veteran in October 2002, 
prior to the certification of the claim to the Board.  
Notification of 38 C.F.R. § 3.159 was also provided the 
veteran as part of the October 2003 SOC.  

The Board observes that during his February 2005 hearing, the 
veteran testified that he last received medical treatment 
"last month" at the VA medical facility in Tucson, Arizona.  
See page 9 of hearing transcript (transcript).  A review of 
the claims folder shows that the most recent VA treatment 
records on file are dated in September 2003; and these 
treatment records are from the VA medical facility in Tulare, 
California.  No medical records are on file from any VA 
treatment facility in Arizona.  Under Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  As such, 
medical records associated with VA treatment afforded the 
veteran subsequent to September 2003, to include those from 
Tucson, Arizona, should be obtained.  

The Board also observes that the veteran's representative, in 
the course of the February 2005 hearing, essentially 
requested that the veteran be afforded a VA "cold weather" 
examination.  See page 4 of transcript.  The veteran's August 
1951 separation examination report reflects that he had 
frostbite on his feet in January 1951.  Concerning this 
request for additional development, the Board points out that 
the duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion 
does not apply until a previously denied claim has been 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should take the necessary 
steps to obtain any VA and non-VA medical 
records associated with treatment 
afforded the veteran since September 
2003.  This should include asking the 
veteran to provide the name and location 
of all VA and non-VA medical facilities 
and providers (to include those located 
in Tucson, Arizona) where he has received 
treatment for either his knees or his 
hands since September 2003.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Then, upon review of the additional 
medical evidence added to the record, the 
RO should undertake any further 
development deemed necessary in the 
veteran's case including, if so 
warranted, affording him a VA examination 
for "cold injury" to determine the 
etiology of any cold injury residuals 
found to be present.  If any such 
residuals, including arthritis of the 
hands and knees, are diagnosed, the 
examiner should be requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50- 
probability) that any currently diagnosed 
arthritis of the hands and knees was 
caused by military service, including 
exposure to cold weather, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied (concerning either 
or both of the instant claims), the 
veteran and his representative should be 
provided with a SSOC that includes all 
evidence added to the file since the 
December 2004 SSOC.

When this development has been completed, and if either or 
both of the benefits sought is not granted, the case should 
be returned to the Board for further appellate consideration, 
after compliance with appropriate appellate procedures.  No 
action by the veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


